Atkinson, J.
On the issue of the plaintiffs’ right to injunction the controlling question depends upon the authority of the executors, under a proper construction of the will, to manage and control the property during the life of Clarence H. Douglas. So much of the will as is material to this question is to be found in items three, five, six, seven, and nine of the will, which are set out in the statement of facts. Under a proper construction the executors were authorized to manage and control the realty at least during the incapacity of Clarence H. Douglas; and the order of the court was not erroneous in so far as it refused a temporary injunction.

Judgment affirmed.


All the Justices concur.